Citation Nr: 1731343	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a head injury.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1987 to July 1987, from June 2004 to December 2005, and from April 2007 to October 2007, including service in the Southwest Asia theater of operations from November 2004 to October 2005 and additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to service connection for a right elbow disability and reopening service connection for chest pain and pressure.  These appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on the appeals.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for a right knee disability, a head injury, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record clearly and unmistakably shows that the Veteran's asthma preexisted service and was not aggravated by service.





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, personnel records, post-service treatment records, and a VA examination report.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for asthma, which he asserts was caused or aggravated by hazardous exposures while serving in the Persian Gulf War.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training during (INACDUTRA) which the individual concerned was disabled or died from injury incurred in or aggravated in the line      of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A.  § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded on a veteran's examination report are to be considered as "noted."  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

Army National Guard records dated prior to the Veteran's first period of active    duty show no treatment for respiratory problems during a period of ACDUTRA or INACDUTRA or a line of duty determination regarding a respiratory condition.

In March 1987, the Veteran underwent an enlistment physical examination when   he was called to active duty.  The report of medical examination did not note a diagnosis of asthma, and the Veteran did not report a history of respiratory problems on a May 1987 report of medical history.  

In June 1987, the Veteran complained of shortness of breath with running and chest tightness.  It was noted that he reported a vague history of asthma manifested by mild wheezing.  The Veteran began treatment with Theodur; however, it did not help.  

A June 1987 Medical Board Report indicates that the Veteran began training at the Recruit Training Command (RTC) on May 26, 1987.  On June 5, 1987, the Veteran reported being unable to perform physical training due to shortness of breath while running.  It was noted that the Veteran reported a history of shortness of breath while running since age ten and denied any recent trauma since his arrival at RTC.  An initial physical examination of the lungs revealed positive force expiratory wheezes, and pulmonary function testing showed mild restrictive and obstructive disease, which was later confirmed by an internist.  The Medical Board concluded that the Veteran's medical condition precluded him from performing the activities required in recruit training.  Therefore, he did not meet the minimum physical standards for enlistment due to a disqualifying medical condition, which existed prior his active duty service.  It was further noted that the condition was neither incurred in nor aggravated by military service, and the Veteran waived his right to submit a statement in rebuttal.  He was subsequently discharged from active duty    by reason of enlisted in error for failure to meet enlistment physical standards.  

Subsequent Army National Guard records dated prior to the Veteran's second     period of active duty show no treatment for respiratory problems during a period        of ACDUTRA or INACDUTRA.

A February 2004 private treatment record indicates that prior to the Veteran's     second period of active duty, he complained of chest pain with deep breaths and     some shortness of breath.  A chest x-ray was normal, and the assessment included pleuritic chest pain.  An April 2004 annual medical certificate shows that the Veteran reported using an inhaler and noted that his physician told him that he probably had asthma.  An April 2004 report of medical history indicates that the Veteran reported    a history of asthma or breathing problems.  The examiner indicated that the Veteran was diagnosed with mild asthma two weeks earlier, and he did not require any medication at that time.      

Service treatment records from the Veteran's second period of active duty show no complaints of or treatment for respiratory problems.  On a September 2005 post-deployment health assessment, the Veteran reported that his health stayed the same     or got better.  He denied any chronic cough, chest pain or pressure, or difficulty breathing any time during his deployment or at the time of the health assessment.  Subsequent service treatment records show no treatment for asthma during a period     of active duty, ACDUTRA, or INACDUTRA.

An October 2005 statement of medical examination and duty status indicates that       the Veteran was deployed to Kuwait and Iraq from November 2004 to November 2005, during which he was exposed to human waste, indigenous plants and animals, composite material fires, petrochemical waste, fumes, gases, and dust of unknown origins.  On a November 2005 report of medical assessment, the Veteran reported    that his overall health remained the same compared to his last medical assessment.  He denied receiving any medical care, taking medications, or having any conditions which limited his ability to work in his primary military specialty.  The health care provider noted that the Veteran was potentially exposed to various environmental pollutants.  

VA treatment records show that the Veteran denied symptoms of shortness of breath in July 2010 and November 2010. 

In August 2014, the Veteran complained of a cough for one week with subjective fever.  A physical examination revealed scattered wheezes.  The assessment was    acute bronchitis.  Subsequent private treatment records indicate that the Veteran was admitted to the hospital with complaints of difficulty breathing in December 2014    and January 2014.  It was noted that the Veteran quit smoking two months earlier.  Laboratory testing revealed elevated white blood cell count.  The Veteran was prescribed Albuterol, Zithromax, Tessalon, Medrol Dosepak, Symbicort, and Robitussin.  

In May 2016, a VA examiner reviewed the evidence of record and opined that the Veteran's asthma preexisted service.  In support of this, the examiner noted that medical records dating back to 1987 document a history of shortness of breath, and the Veteran reported experiencing such symptoms since childhood.  The examiner also opined that the Veteran's preexisting asthma was not aggravated by service, including hazardous exposures in Southwest Asia.  In support of this, the examiner reasoned that there were no treatment records suggesting that the Veteran's asthma worsened during service, and he specifically denied any breathing problems after      his deployment.  Furthermore, the examiner indicated there was no objective    evidence of any worsening of the Veteran's intermittent respiratory symptoms      within approximately ten years of his deployment, and it was highly unlikely that    the subsequent worsening of the Veteran's symptoms would be related to an environmental exposure ten years earlier.   

To the extent that the Veteran claims that he experienced worsened breathing problems since his deployment, the Board finds that such assertions are not consistent with the evidence of record.  The record is silent as to complaints of        or treatment for respiratory symptoms during the Veteran's deployment and for nearly ten years thereafter.  Furthermore, after the Veteran's deployment, he reported that his overall health remained the same, and he denied any chronic      cough, chest pain or pressure, or difficulty breathing.  Moreover, he again denied symptoms of shortness of breath in July 2010 and November 2010.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date     on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). The Board finds the contemporaneous medical evidence to be more persuasive and credible than statements made after filing a claim for VA benefits.  See Cartright      v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board finds the opinion of the VA examiner to be highly probative and persuasive, as it is based on an extensive review of the evidence of record,      including the Veteran's statements and other evidence regarding his exposures in Southwest Asia, and is supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Although the Veteran believes that his asthma was caused or aggravated by his service in Southwest Asia, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, whether the Veteran's asthma was permanently worsened by an environmental exposure is not a matter capable of lay observation and requires medical expertise to determine.  Thus,            the opinion of the Veteran regarding the nature and etiology of his asthma is not competent medical evidence.  The Board finds the opinion of the VA examiner to        be significantly more probative than the Veteran's lay assertions.

Upon review of the record, the Board concludes that the Veteran's asthma clearly and unmistakably preexisted service and was not aggravated by service.  See 38 C.F.R. § 3.304(b).  The record shows that during the Veteran's first period of active duty, he began experiencing symptoms of shortness of breath and chest tightness within the first ten days of training without sustaining any trauma or injury.  He also reported a history of asthma manifested by wheezing since childhood and did not dispute the Medical Board's determination that his respiratory problems preexisted service and were neither incurred in nor aggravated by his first period of active duty.  Furthermore, the VA examiner reviewed the evidence of record and opined that the medical evidence of record demonstrated that the Veteran had asthma prior to his first period of active duty.  With respect to the Veteran's second period of active duty, the record shows no complaints of or treatment for respiratory problems during service or for nearly ten years after his deployment, and the VA examiner opined that it was highly unlikely that the Veteran's subsequent respiratory symptoms were related to any environmental exposure ten years earlier.




In sum, the preponderance of the competent, credible, and probative evidence           is against the Veteran's claim, and service connection for asthma is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for asthma, the doctrine is not for application.   See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for asthma is denied.


REMAND

The Veteran asserts that he sustained injuries to his head and right knee during a motor vehicle accident that occurred during a period of ACDUTRA.  A review of the Veteran's service treatment records shows no treatment for injuries to the head or right knee or a line of duty determination regarding a motor vehicle accident. On his March 2008 application for benefits, the Veteran indicated that he was treated for a head injury and right knee injury at Lackland Air Force Base in June 1985 after the alleged accident.  He also indicated that he received treatment for a right knee injury at Lackland Air Force Base in June 1987.  On his April 2010 NOD, the Veteran indicated that he was admitted to the medical center at Fort Sam in 1985 after the alleged motor vehicle accident, where he received 26 stitches in his head.  During a May 2015 VA examination, the Veteran reported that the motor vehicle accident occurred in 1986.  Based on the foregoing, the Board finds that a remand    is necessary in order seek clarification from the Veteran as to when and where he received treated after the alleged motor vehicle accident and attempt to obtain clinical records pertaining to such treatment.  

Additionally, the record shows that subsequent to the issuance of a July 2013 statement of the case, the Veteran underwent a VA back in examination in May 2017, and a VA medical opinion was obtained. As this examination report contains information relevant to the Veteran's service connection claim for a low back disability, a remand is necessary for AOJ consideration of this evidence in the       first instance.  See 38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify when and where he received treatment after the alleged motor vehicle accident.  Based on his response, request through official sources all clinical and/or hospital records regarding the Veteran's reported treatment for injuries to his head in right knee after the alleged motor vehicle accident.  If such records cannot         be obtained, a formal finding of whether further attempts to request the records would be futile should be made and the Veteran notified of such.

2. After undertaking the development above and any additional development deemed necessary, the Veteran's claims for service connection for a right knee disability, a head injury, and a low back disability should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if     in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


